Citation Nr: 0116079	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
fracture of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which held that no new and material evidence had 
been submitted to reopen a claim of service connection for 
residuals of a fracture of the right foot.  

By September 1996 decision, the RO initially denied the 
veteran's claim of service connection for residuals of a 
fracture of the right foot.  In the same decision, service 
connection was also denied for left knee pain.  The record 
reflects that the veteran has not submitted a notice of 
disagreement with the decision regarding the denial of 
service connection for left knee pain.  A claimant's timely 
filed notice of disagreement initiates an appeal of an 
adjudicative determination by the agency of original 
jurisdiction and expresses the desire to contest the result 
of such an adjudication.  As the veteran has not addressed 
the issue of service connection for left knee pain in either 
a notice of disagreement or in any other communication 
received since the September 1996 decision, the issue of 
entitlement to service connection for same is not now before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2000).

The veteran appeared at a hearing before the undersigned 
Member of the Board in April 2001.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a fracture of the right foot was last denied by the RO in 
September 1996, and he did not initiate a timely appeal.

2.  The evidence added to the record since the September 1996 
RO decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for residuals of a fracture of the right 
foot.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision denying service connection 
for residuals of a fracture of the right foot is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  Evidence submitted since the September 1996 decision is 
new and material, and the veteran's claim of service 
connection for residuals of a fracture of the right foot is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As they pertain to medical disorders related to the veteran's 
feet, the service medical records reflect clinical findings 
on the December 1961 physical examination at his entrance 
onto active duty of second degree bilateral pes planus, not 
considered disabling.  A clinical record dated in April 1962 
shows that the veteran complained of right leg pain over the 
tibia.  A similar complaint regarding his right leg was shown 
on clinical evaluation in March 1963.  That report indicates 
that the veteran injured his right leg during basic training 
in early 1962.  

The service medical records do not reveal clinical findings 
specific to a right foot injury.  A clinical report dated 
July 26, 1963, contains the notation "cast off," but fails 
to indicate where on his body the cast was located.  On the 
same date, the veteran reported that he was still bothered by 
an "old injury" to his left foot.  Of record are reports of 
medical history and examination dated in August 6, 1963, with 
a notation that the examination was for "football."  The 
veteran denied any trouble with his feet on his self-reported 
history, and the physical examination was negative for any 
medical disorders.  On clinical examination on August 22, 
1963, the veteran again complained of left foot pain, and 
reported that he injured his left foot while playing football 
one month earlier.  The physical examination on that date 
concluded with a diagnosis of moderate pes planus, with no 
acute change.  X-ray studies of the left foot showed no 
fracture, and the veteran was issued arch supports.  The 
December 1964 physical examination was negative for any 
physical abnormalities, and his feet and entire 
musculoskeletal system were evaluated as normal.

The veteran filed a claim of service connection for residuals 
of a fracture of the right foot in March 1996.  Private 
medical records document treatment the veteran received for 
numerous medical conditions between 1975 and 1995.  X-ray 
studies in August 1985 revealed a large calcaneal spur on the 
plantar surface of the right foot; they did not reveal that 
he had ever sustained a fracture of the right foot.

A private orthopedic report dated in March 1986 show that the 
veteran complained of a one year history of right heel pain, 
worse in the morning and after working.  X-ray studies 
revealed a large plantar spur at the inferior margin of the 
calcaneus, and were negative for a fracture of the right 
foot.  The diagnosis was heel spur on the right side.

By September 1996 decision, the RO denied service connection 
for residuals of a fracture of the right foot, finding that 
there was no evidence of residuals of a right foot fracture 
that constituted a chronic disability subject to service 
connection.  The veteran was informed of the decision and he 
did not appeal; thus the September 1996 decision became 
final.

In January 1998, the veteran filed an application to reopen a 
claim of service connection for residuals of a fracture of 
the right foot.  He stated that he was treated on-base, and 
his right foot was in a cast for six weeks (during service).  
He indicated that he continued to have trouble with his right 
foot, and pain interfered with his employment as a 
construction worker.  
Evidence furnished subsequent to the September 1996 rating 
decision, in pertinent part, was as follows:  

? In correspondence received from the veteran's spouse in 
October 1998, she reported that the veteran broke the top 
of his right foot while playing football while on active 
duty.  She stated that he was wearing a cast on his right 
foot when he returned home from service.  He also used a 
crutch, after which he ambulated with the aid of walker 
for 6 weeks.  

? An outpatient clinical record reveals that the veteran was 
seen by a private physician in March 1999.  He reported to 
the physician that he sustained "some sort of fracture" 
of his right foot while playing football in service, which 
occurred when the top of his foot was stepped on by 
another player.  The veteran described that he did well 
"for a number of years," but recently began to feel pain 
across the middle of his right foot, and it would often 
"pop."  Physical examination of the right foot revealed 
tenderness across the dorsum.  X-ray studies revealed mild 
to moderate osteoarthritic changes, with spurring in the 
navicula-cuneiform and in the mid-foot joints, less so in 
the remaining joints.  There were minimal changes on the 
left side compared to the moderate changes on the right.  
The diagnosis was mild to moderate osteoarthritis in the 
mid-foot region.  

? A fellow serviceman of the veteran submitted a written 
statement in December 1999, wherein he recalled that the 
veteran played football while on active duty.  He 
remembered witnessing the veteran sitting on a bunk with 
his right leg elevated and in a cast.  

By November 1998 decision, the RO held that new and material 
evidence had not been submitted to reopen the claims of 
service connection for residuals of a fracture of the right 
foot.  The veteran initiated a timely appeal of the decision 
in January 1999.  

In written correspondence received by the Board in April 
2000, the veteran made statements to the effect that the 
service medical records were incomplete.  He also asserted 
that the service medical records reflecting an in-service 
left foot injury in 1963 were incorrect, as service examiners 
had mistakenly recorded that it was his left foot, not his 
right foot, that was injured during a football game in 1963.

At the April 2001 hearing, the veteran recollected details of 
the in-service right foot fracture allegedly sustained while 
playing football.  He described that current symptoms 
included a popping noise, and after standing a certain amount 
of time "I'll get tired and weak, and the whole leg will be 
weak . . . ."  When asked about having a cast on his right 
foot during his active duty, the veteran testified that the 
cast covered his right foot completely, and extended to cover 
3/4 of his leg.  He reiterated his contentions that his service 
medical records were incomplete, and the records already 
associated with the claims file were incorrect inasmuch as 
the service examiners mistakenly noted a left foot injury 
instead of a right foot injury.  

Legal Criteria and Analysis

In the absence of a timely appeal (within one year of 
notification of the decision), the RO's September 1996 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2000).  In order to reopen his earlier claim, the veteran 
must present or secure new and material evidence with respect 
to the claim, which has been disallowed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See id.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).

The Board finds that some of the evidence added to the record 
since the September 1996 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for a low back disability.  
Specifically, the private physician's examination report and 
X-ray study of the veteran's right foot established a 
diagnosis of mild to moderate osteoarthritis in the mid-foot 
region.  The physician noted the veteran's history of a right 
foot fracture while on active duty and reported that the 
osteoarthritis of the right foot was more prominent when 
compared to the left foot.  The lay statements provided by 
the veteran's spouse and fellow serviceman establish that 
they witnessed a cast on his right foot during service.  The 
Board finds that the additional evidence is new in that it 
provides support for the claim of service connection for 
residuals of a fracture of the right foot.  The evidence is 
also material as it bears directly and substantially on the 
specific matter at issue and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  Moreover, the private 
physician's examination report, together with the lay 
statements of the veteran's spouse and his fellow serviceman 
are sufficient to reopen his right foot injury claim as they 
arguably contribute to a more complete picture of the 
circumstances surrounding the origin of any residuals he may 
currently exhibit.  See Hodge, 155 F.3d at 1363.  
Accordingly, the Board finds that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim of service connection for residuals of a fracture 
of the right foot.  

For the reasons explained in the remand below, the Board 
finds that there is a duty to assist the veteran with the 
development of his reopened claim of service connection for 
residuals of a fracture of the right foot.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for of a fracture of 
the right foot is reopened; the appeal is granted to this 
extent only.




REMAND

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000). 

Other provisions of the VCAA impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1)  The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary (38 U.S.C.A. § 5103A(a));

(2)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary . . . shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1));

(3)  The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant): 

(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms 
of disability; and
(b) indicates that the disability or symptoms may be 
associated with the claimant's active . . . service; but 
(c) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(2)). 
Notably, the claims folder in this case reflects competent 
evidence of current symptoms that have been associated to 
some degree at least to right foot trauma the veteran 
allegedly sustained during active duty.  Because of the 
change in the law brought about by the VCAA, and because of 
lack of additional medical examination which may aid in 
substantiating the veteran's claim, the Board concludes that 
a remand in this case is required for compliance with the 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations.  38 C.F.R. § 3.655 (2000).  That 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause" fails to report for 
such examination, the claim shall be rated based on the 
evidence of record.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appropriate 
service department to obtain any records, 
as alleged by the veteran, that might not 
already be associated with the claims 
folder.  If it is determined that 
additional records do not exist, or that 
such records cannot be obtained, the RO 
should note that fact in the claims 
folder and  provide the reasons why the 
records are unobtainable.  Any response 
from the service department should be 
documented in the claims file.
2.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his right foot condition 
since March 1999.  After obtaining any 
necessary authorization(s), the RO should 
attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

3.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

4.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
determining the etiology of any right 
foot disability that may be present, to 
include residuals of a fracture of the 
right foot.  The veteran's claims file 
and a copy of this REMAND are to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner must opine whether it is at 
least as likely as not that any right 
foot condition that is present is 
causally related to any incident of the 
veteran's service, to include the 
fracture alleged to have occurred during 
the veteran's active duty.  Such report 
must include a complete rationale for all 
opinions expressed. 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the reopened claim of  service 
connection for residuals of a fracture of 
the right foot on the merits.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



